"It is undoubtedly the general rule that employees whose area of employment is within defined limits, are not regarded as in the course of their employment while going to and returning from work upon the public highways; nor do the risks incidental to travel on such highways ordinarily arise out of their employment. This is so, because the ordinary contract of employment of a workman to render service at a designated place does not cover his movements outside of that place. He uses the highways as the public uses them, because he must, and *Page 510 
not because his employer by the terms or implications of his contract of employment has the right to require him to use them at the employer's will." Lake v.Bridgeport, 102 Conn. 337, 342, 128 A. 722; Whitney
v. Hazard Lead Works, 105 Conn. 512, 517,136 A. 105. To this rule we have recognized many exceptions, most, if not all of them, referred to in these two decisions. In all of them, it will be found that the basis of the award rested upon the fact that the employer was furnishing transportation to the employee or that he was upon the highway in performance of a duty owed by him to his employer or in doing something incidental to his employment with the knowledge and approval of his employer. The case coming nearest to the one before us is Lake v. Bridgeport, supra, wherein we sustained an award of compensation to a special policeman injured by an ordinary street risk while on his way to the police station to report for duty. We rested our decision upon the fact that the plaintiff was required as a part of his duty to report to the police station, and in doing so "was acting in obedience to the orders of a superior having jurisdiction to control his movements at the time of the injury"; that he "was in the performance of his duties as special policeman."
"The statute is not applicable to an injury which arises through a danger or hazard dissociated from or not inherent in the nature of the employment as its source and to which the employee would have been equally exposed apart from the employment. This conclusion is not affected by the fact that the employee would not, except for the employment, have been where such danger or hazard existed. An injury does not arise out of the employment unless the hazard causing it is, within rational apprehension, an attribute of or peculiar to the specific duties of the employment." *Page 511 Kowalek v. New York Consolidated R.Co., 229 N.Y. 489, 494, 128 N.E. 888. In such a case as this, "it is not enough for the applicant to say, `the accident would not have happened if I had not been engaged in that employment or if I had not been at that particular place.' He must go further and must say, `the accident arose because of something I was doing in the course of my employment or because I was exposed by the nature of my employment to some particular danger." In re Betts, 66 Ind. App. 484,487, 118 N.E. 551. "At home or on the street he may meet with accident not arising out of or in the course of his employment. The Act does not cover such cases. The employee gets up in the morning, dresses himself and goes to work because of his employment, yet if he meets with an accident before coming to the employers' premises or his place of work that is not a risk of his occupation but of life generally." De Voe v.New York State Railways, 218 N.Y. 318, 320,113 N.E. 256. In California Casualty Indemnity Exchange
v. Industrial Accident Commission, 190 Cal. 433,213 P. 257, the court had before it the case of the driver of a truck for the delivery of ice, who had left it standing in the street while he went to get lunch, and was killed while crossing the street on his return to it. The court said (p. 436): "There must be some connection between the injury and the employment other than the mere fact that the employment brought the injured party to the place of injury. There must be some causal connection between the employment and the injury in the sense that, by reason of the employment, there was an unusual or additional exposure of the injured party to the kind or character of . . . danger (in this case an ordinary street risk) which caused the injury. The injury must have its origin in a risk connected *Page 512 
with the employment, and must have flowed from that source as a rational and natural course."
If an employee were struck by an automobile while waiting in the street to enter the door of the factory where he was employed, or, finding it closed, while passing along the street to another door, or while crossing the street to it, I apprehend that he would not be permitted an award of compensation. That case is strictly analogous to the one before us. As soon as the plaintiff had embarked upon the transportation furnished by his employers, he would come within the zone of his employment, but while he was proceeding from his home to the State road, while he was standing upon or passing along that road waiting for the truck, and while he was crossing the road to it, he was not engaged in doing anything which was in the course of his employment or incidental to it, but was using the highways as would any pedestrian properly traveling over them. The risks he assumed were those of the traveling public, not those growing out of his employment or its incidents. That being so, it cannot be said that the injury arose in the course of his employment.
In this opinion BANKS, J., concurred.